 Case 1:21-cv-00303-PLM-PJG ECF No. 9, PageID.25 Filed 05/10/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

ROBERT HOLLINGSWORTH,                         )
                    Plaintiff,                )
                                              )      No. 1:21-cv-303
-v-                                           )
                                              )      Honorable Paul L. Maloney
CITY RESCUE MISSION,                          )
                          Defendant.          )
                                              )

                                    JUDGMENT

      The Court has dismissed all pending claims in this lawsuit. As required by Rule 58

of the Federal Rules of Civil Procedure, JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: May 10, 2021                                             /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
